DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/785,800 in view of Ku et al. (US 2007/0268232 A1).
a.	Regarding claim 1, claim 6 of the copending application discloses a preprocessor circuit for formatting image data into a plurality of streams of image samples, the preprocessor circuit comprising:

a second buffer, coupled to the first buffer, including a plurality of storage locations to store a respective plurality of image samples of the row output by the first buffer (claim 6, limitations 3-4);
However, claim 6 of the copending application does not disclose a plurality of shift registers each configured to store a plurality of samples; 
an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of the plurality of storage locations being coupled to more than one of the plurality of connections; and
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples. 
Watanabe discloses a plurality of shift registers each configured to store a plurality of samples (Watanabe discloses that “The shift register section 20 includes a plurality of flip-flops in a cascade arrangement (22-1 to 22-m, hereinafter collectively referred to as flip-flops 22). Through the flip-flops 22, each piece of data of the pattern data output from the pattern generator 110 is propagated sequentially. Each of the flip-flops 22 receives the first periodic signal which is output from a first timing generator 12-1 as a clock frequency, and propagates each piece of data of the pattern data to the next-stage flip-flop 22 in response to the first periodic signal” at Fig. 4-20 and ¶0038); 
an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of 
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples (Watanabe discloses that “The tap control section 30 inputs the data value output from a selected one of the flip-flops 22 into each of the sign control circuits 52” at Fig. 4-30 and ¶0060).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the shift register section and the tap control section of Watanabe to claim 6 of the copending application.
The suggestion/motivation would have been to “correct the waveform of the test signal in advance based on the potential signal attenuation on the transmission path” (Watanabe; ¶0006).
b.	Regarding claims 8 and 16, claims 8 and 16 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,744,929 B1) in view of Watanabe et al. (US 2008/0059091 A1).
a.	Regarding claim 1, Okada discloses a preprocessor circuit for formatting image data into a plurality of streams of image samples, the preprocessor circuit comprising:
a first buffer configured to store a plurality of rows of the image data and output a row of the plurality of rows (Okada discloses “input data buffer 21 that reads compressed image data from the storage medium” at Fig. 6-21 and col. 11, lines 46-47);
a second buffer, coupled to the first buffer, including a plurality of storage locations to store a respective plurality of image samples of the row output by the first buffer (Okada discloses “a reproduced data buffer 23 that temporarily stores the reproduced image data (row data) and outputs them in units of individual rows and a main memory” at Fig. 6-23 and col. 11, lines 51-52).
However, Okada does not disclose a plurality of shift registers each configured to store a plurality of samples; 
an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of the plurality of storage locations being coupled to more than one of the plurality of connections; and
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples. 

an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of the plurality of storage locations being coupled to more than one of the plurality of connections (Watanabe discloses that “The shift register section 20 includes a plurality of flip-flops in a cascade arrangement (22-1 to 22-m, hereinafter collectively referred to as flip-flops 22). Through the flip-flops 22, each piece of data of the pattern data output from the pattern generator 110 is propagated sequentially. Each of the flip-flops 22 receives the first periodic signal which is output from a first timing generator 12-1 as a clock frequency, and propagates each piece of data of the pattern data to the next-stage flip-flop 22 in response to the first periodic signal” at Fig. 4-20 and ¶0038); and
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples (Watanabe discloses that “The tap control section 30 inputs the data value output from a selected one of the flip-flops 22 into each of the sign control circuits 52” at Fig. 4-30 and ¶0060).

The suggestion/motivation would have been to “correct the waveform of the test signal in advance based on the potential signal attenuation on the transmission path” (Watanabe; ¶0006).
b.	Regarding claim 8, Okada discloses an integrated circuit (IC), comprising:
a memory controller configured to access a memory having image data stored therein (Okada discloses a CPU connected to the main memory at Figs. 6-24 and 22 and col. 11, line 51);
an image preprocessor, coupled to the memory controller, configured to obtain the image data and generate a plurality of streams of image samples from the image data (Okada discloses Okada discloses a process of buffers used in the whole process connected to the main memory and the CPU at Figs. 6-21 and 23 and col. 11, lines 45-52); and
a processor, coupled to the image preprocessor, configured to process the plurality of streams of image samples (Okada discloses “[t]he image processing/modifying apparatus 30 [processeing/modifying] the reproduced image data (12-bit raw data) based upon processing/modification information” at Fig. 6-30 and col. 11, lines 53-60);
wherein the image preprocessor includes:
a first buffer configured to store a plurality of rows of the image data and output a row of the plurality of rows (Okada discloses “input data buffer 21 that reads compressed image data from the storage medium” at Fig. 6-21 and col. 11, lines 46-47);
a second buffer, coupled to the first buffer, including a plurality of storage locations to store a respective plurality of image samples of the row output by the first buffer (Okada discloses “a reproduced data buffer 23 that temporarily stores the reproduced image data (row data) and outputs them in units of individual rows and a main memory” at Fig. 6-23 and col. 11, lines 51-52).

an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of the plurality of storage locations being coupled to more than one of the plurality of connections; and
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples. 
Watanabe discloses a plurality of shift registers each configured to store a plurality of samples (Watanabe discloses that “The shift register section 20 includes a plurality of flip-flops in a cascade arrangement (22-1 to 22-m, hereinafter collectively referred to as flip-flops 22). Through the flip-flops 22, each piece of data of the pattern data output from the pattern generator 110 is propagated sequentially. Each of the flip-flops 22 receives the first periodic signal which is output from a first timing generator 12-1 as a clock frequency, and propagates each piece of data of the pattern data to the next-stage flip-flop 22 in response to the first periodic signal” at Fig. 4-20 and ¶0038); 
an interconnect network including a plurality of connections, each connection of the plurality of connections coupling a respective one of the plurality of shift registers to a different pattern of more than one of the plurality of storage locations in the second buffer, one or more of the plurality of storage locations being coupled to more than one of the plurality of connections (Watanabe discloses that “The shift register section 20 includes a plurality of flip-flops in a cascade arrangement (22-1 to 22-m, hereinafter collectively referred to as flip-flops 22). Through the flip-flops 22, each piece of data of the pattern data output from the pattern generator 110 is propagated sequentially. Each of the flip-flops 22 receives the first periodic 
a control circuit configured to load the plurality of shift registers with the plurality of image samples based on the plurality of connections and shift the plurality of shift registers to output the plurality of streams of image samples (Watanabe discloses that “The tap control section 30 inputs the data value output from a selected one of the flip-flops 22 into each of the sign control circuits 52” at Fig. 4-30 and ¶0060).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the shift register section and the tap control section of Watanabe to Okada’s decoding system.
The suggestion/motivation would have been to “correct the waveform of the test signal in advance based on the potential signal attenuation on the transmission path” (Watanabe; ¶0006).
c.	Regarding claim 15, the combination applied in claim 8 discloses wherein the processor is a systolic array of data processing units (Okada discloses “the image data corresponding to one frame, higher-order compressed data block positional information 101 for the frame (for m rows) is stored at the starting position and following this information, image data blocks 102 corresponding to the individual rows are stored from the first row to the mth row in a repetitive pattern”, which is a systolic array at Fig. 4 and col. 10, lines 20-26).
f.	Regarding claim 16, claim 16 is analogous and correspond to claims 1. See rejection of claim 1 further explanation.

Claims 2-4, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 6,744,929 B1) in view of Watanabe et al. (US 2008/0059091 A1), and further in view of Southard et al. (US 9,235,498 B1).

However, the combination applied in claim 1 does not disclose wherein the plurality of connections is a plurality of first connections, wherein the interconnect network includes a plurality of multiplexers, wherein each multiplexer includes a first input coupled to a respective one of the plurality of first connections, and an output coupled to a respective one of the plurality of shift registers.
Southard discloses wherein the plurality of connections is a plurality of first connections, wherein the interconnect network includes a plurality of multiplexers, wherein each multiplexer includes a first input coupled to a respective one of the plurality of first connections, and an output coupled to a respective one of the plurality of shift registers (Southard discloses different stages having a multiplexer and outputting to other stages as a whole connected network at Fig. 2-208 and col. 3, lines 20-21).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the data transmission circuit of Southard to the combination.
The suggestion/motivation would have been to “[enable] a modification of an input data stream … [by] a control circuit enabling a data value which is independent of the input data stream to be generated as an output of the circuit at a predetermined time” (col. 1, lines 37-45).
b.	Regarding claim 3, the combination applied in claim 2 discloses wherein the interconnect network includes a plurality of second connections, each second connection coupling more than one of the plurality of storage locations to a second input of a respective one of the plurality of multiplexers, one or more of the plurality of storage locations being coupled to more than one of the plurality of second connections (Southard discloses different stages having a multiplexer and outputting to other stages as a whole connected network at Fig. 2-208 and col. 3, lines 20-21).

d.	Regarding claim 9, the combination applied in claim 8 discloses all the previous claim limitations. However, the combination does not disclose wherein the plurality of connections is a plurality of first connections, wherein the interconnect network includes a plurality of multiplexers, wherein each multiplexer includes a first input coupled to a respective one of the plurality of first connections, and an output coupled to a respective one of the plurality of shift registers.
Southard discloses  wherein the plurality of connections is a plurality of first connections, wherein the interconnect network includes a plurality of multiplexers, wherein each multiplexer includes a first input coupled to a respective one of the plurality of first connections, and an output coupled to a respective one of the plurality of shift registers (Southard discloses different stages having a multiplexer and outputting to other stages as a whole connected network at Fig. 2-208 and col. 3, lines 20-21).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the data transmission circuit of Southard to the combination.
The suggestion/motivation would have been to “[enable] a modification of an input data stream … [by] a control circuit enabling a data value which is independent of the input data stream to be generated as an output of the circuit at a predetermined time” (col. 1, lines 37-45).
e.	Regarding claim 10, the combination applied in claim 8 discloses wherein the interconnect network includes a plurality of second connections, each second connection 
f.	Regarding claim 11, the combination applied in claim 8 discloses wherein the control circuit is configured to set a mode of the interconnect network to control the plurality of multiplexers to select one of the plurality of first connections or the plurality of second connections Southard discloses “[t]he control circuit 114 [generating] control signals I.sub.0-I.sub.N-1 which are coupled to registers of corresponding stages including a multiplexer of each stage” at Fig. 2-114 and col. 2, lines 58-60).
g.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 2-3, respectively. See rejection of claims 2-3 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W LEE/Primary Examiner, Art Unit 2664